United States Court of Appeals
                               For the Eighth Circuit
                           ___________________________

                                   No. 19-1881
                           ___________________________

                                United States of America

                           lllllllllllllllllllllPlaintiff - Appellee

                                              v.

                                       Marcus Short

                         lllllllllllllllllllllDefendant - Appellant
                                         ____________

                       Appeal from United States District Court
                        for the District of Nebraska - Lincoln
                                    ____________

                            Submitted: November 11, 2019
                               Filed: March 19, 2020
                                   [Unpublished]
                                   ____________

Before GRUENDER, KELLY, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

      Marcus Short appeals the sentence imposed upon revocation of his term of
supervised release, arguing the district court1 erred by imposing the sentence to run


      1
          The Honorable Richard G. Kopf, District Judge for the District of Nebraska.
consecutively to his state-court sentences. Because the district court did not abuse its
discretion, we affirm.

       In 2010, Short pleaded guilty to bank robbery in violation of 18 U.S.C.
§ 2113(a) and was sentenced to 70 months of imprisonment, to be followed by three
years of supervised release. Short’s term of supervised release began on April 9,
2015. In February 2019, he was found guilty in Nebraska state court of first-degree
murder, use of a weapon to commit a felony, and two counts of possession of a deadly
weapon by a prohibited person. In April 2019, he was sentenced to life imprisonment
on the murder conviction, 49–50 years on the use of a weapon to commit a felony,
and 49–50 years on each count of possession of a deadly weapon, with all sentences
to be served consecutively.

       The government sought revocation of Short’s term of supervised release,
alleging six violations. At the revocation hearing in April 2019, Short admitted
Allegation 1,2 which alleged that he ran when an Omaha police officer identified
himself and commanded Short to stop. When Short was eventually apprehended, the
officer found, on Short’s person, a digital scale with suspected cocaine residue. Short
was arrested for obstruction and possession of drug paraphernalia. In state court, he
was convicted of obstruction and fined; the possession charge was dismissed.

       The uncontested advisory Guidelines range was 6–12 months with a statutory
maximum of 24 months. The district court sentenced Short to 24 months’
imprisonment. Short timely appeals, asserting the court imposed a substantively
unreasonable sentence when ordering his federal sentence to run consecutively to his
state-court sentences. We review for abuse of discretion the district court’s decision


      2
      The operative petition was a Third Amended Petition for Warrant or
Summons. At the conclusion of the hearing, the First and Second Petitions, along
with Allegations 2–6 in the Third Petition, were dismissed.

                                          -2-
to order a consecutive sentence. See United States v. Johnson, 827 F.3d 740, 745
(8th Cir. 2016).

       Short argues that, in imposing a consecutive sentence, the district court
improperly focused on punishment for his state-court convictions rather than on the
breach of trust inherent in failing to adhere to court-ordered conditions of
supervision. See United States Sentencing Guidelines Ch.7, Pt.A § 3(b) (2018)
(sentences imposed for the violation of supervised release “should sanction primarily
the defendant’s breach of trust, while taking into account, to a limited degree, the
seriousness of the underlying violation and the criminal history of the violator”). But
the record does not indicate that the district court relied on the underlying violation
beyond “a limited degree.” Indeed, the district court specifically noted that one
reason for the sentence imposed is because the federal system has “an independent
interest of what the state courts do to ensure that people understand that there’s a
consequence to violating our conditions of supervised release.” We find no abuse of
discretion in the district court’s decision to impose the federal sentence to be served
consecutively to Short’s state sentences.3 See USSG Ch.7, Pt.B, intro. cmt. (the court
“may order a term of imprisonment to be served consecutively or concurrently to an
undischarged term of imprisonment. It is the policy of the Commission that the
sanction imposed upon revocation is to be served consecutively to any other term of
imprisonment imposed for any criminal conduct that is the basis of the revocation.”).

      The judgment of the district court is affirmed.
                     ______________________________




      3
        To the extent Short argues the district court improperly weighed the § 3553(a)
factors, including his recent convictions, he points to no reversible error.

                                         -3-